                                                       1   Patrick G. Byrne (Nevada Bar #7636)
                                                           Alex L. Fugazzi (Nevada Bar #9022)
                                                       2   V.R. Bohman (Nevada Bar #13075)
                                                           SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: 702.784.5200
                                                           Facsimile: 702.784.5252
                                                       5   Email: pbyrne@swlaw.com
                                                                   afugazzi@swlaw.com
                                                       6           vbohman@swlaw.com
                                                       7   Mark Holscher (Pro Hac Vice to be filed)
                                                           Michael J. Shipley (Pro Hac Vice to be filed)
                                                       8   Kirkland & Ellis LLP
                                                           333 South Hope Street
                                                       9   Los Angeles, California 90071
                                                           Telephone: 213.680.8190
                                                      10   Facsimile: 213.808.8097
                                                           Email: mark.holscher@kirkland.com
                                                      11          michael.shipley@kirkland.com
                                                      12   Matthew Solum (Pro Hac Vice to be filed)
             3883 Howard Hughes Parkway, Suite 1100




                                                           Kirkland & Ellis LLP
Snell & Wilmer




                                                      13   601 Lexington Avenue
                    Las Vegas, Nevada 89169




                                                           New York, New York 10022-4611
                         LAW OFFICES

                          702.784.5200




                                                      14   Telephone: 212.446.4688
                               L.L.P.




                                                           Facsimile: 212.446.4900
                                                      15   Email: matthew.solum@kirkland.com
                                                      16   Attorneys for Defendants Wynn Resorts Limited, Craig
                                                           Scott Billings, and Matthew O. Maddox and on behalf
                                                      17   of Stephen Cootey
                                                      18

                                                      19                               UNITED STATES DISTRICT COURT

                                                      20                                      DISTRICT OF NEVADA

                                                      21   JOHN V. FERRIS and JOANN M. FERRIS,
                                                           Individually and on Behalf of All Others              Case No.:   2:18-cv-00479-GMN-CWH
                                                      22   Similarly Situated,
                                                                                                                 JOINT PROPOSED PLEADING AND
                                                                         Plaintiffs,                             RESPONSE SCHEDULING ORDER
                                                      23

                                                      24          v.

                                                      25   WYNN RESORTS LIMITED, STEPHEN
                                                           A. WYNN, CRAIG SCOTT BILLINGS,
                                                      26   STEPHEN COOTEY, and MATTHEW O.
                                                           MADDOX,
                                                      27
                                                                         Defendants.
                                                      28

                                                                                                           -1-
                                                       1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                       2          Defendants Wynn Resorts Limited, Craig Scott Billings, Matthew O. Maddox, Stephen
                                                       3   Cootey, and Mr. Stephen A. Wynn (“Defendants”), and John V. Ferris and Joann M. Ferris
                                                       4   (“Plaintiffs”) (together with Defendants, “Parties”), by and through their respective counsel,
                                                       5   hereby submit this Joint Proposed Pleading and Response Scheduling Order pursuant to the April
                                                       6   2, 2018, Stipulation and Order Extending Defendants’ Time to Answer or Otherwise Respond to
                                                       7   the Complaint and Continuing Case Management Conference and Associated Deadlines (ECF
                                                       8   No. 23).
                                                       9          The Parties hereby stipulate and agree, and respectfully request the Court to order as
                                                      10   follows:
                                                      11          (1)    Plaintiffs have until March 1, 2019 to file any Amended Complaint.
                                                      12          (2)    Defendants have until April 15, 2019 to respond, including by filing any Motion
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                 to Dismiss.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14          (3)    Plaintiffs have until May 30, 2019 to file any Opposition to any such Motion to
                               L.L.P.




                                                      15   Dismiss.
                                                      16          (4)    Defendants have until July 1, 2019 to file their Reply Brief to such Motion to
                                                      17                 Dismiss.
                                                      18
                                                                  IT IS SO ORDERED.
                                                      19
                                                                         December 19, 2018
                                                      20          DATED:______________
                                                      21
                                                                                                     __________________________________
                                                      22                                             UNITED STATES MAGISTRATE JUDGE
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -2-
                                                       1          DATED this 18th day of December, 2018.
                                                       2

                                                       3   SNELL & WILMER, L.L.P.                                MUEHLBAUER LAW OFFICE, LTD.
                                                       4
                                                           By:    /s/ Alex Fugazzi                               By:    /s/ Aatif Iqbal
                                                       5         Patrick G. Byrne, Esq.                                Andrew R. Muehlbauer (Nevada Bar #10161)
                                                                 Alex L. Fugazzi, Esq.                                 MUEHLBAUER LAW OFFICE, LTD.
                                                       6         V.R. Bohman, Esq.                                     7915 West Sahara Avenue, Suite 104
                                                                 3883 Howard Hughes Parkway, Ste. 1100                 Las Vegas, NV 89117
                                                       7         Las Vegas, Nevada 89169                               Tel:     (702) 330-4505
                                                                 Tel:     702.784.5200                                 Fax:     (702) 825-0141
                                                       8         Fax: 702.784.5252                                     Email: andrew@mlolegal.com
                                                                 Email: pbyrne@swlaw.com
                                                       9                  afugazzi@swlaw.com                           POMERANTZ LLP
                                                                          vbohman@swlaw.com                            Jeremy Alan Lieberman (pro hac vice)
                                                      10                                                               Murielle J. Steven (pro hac vice)
                                                                 Mark Holscher (Pro Hac Vice to be filed)              Aatif Iqbal (pro hac vice)
                                                      11         Michael J. Shipley (Pro Hac Vice to be filed)         600 Third Avenue, Floor 20
                                                                 Kirkland & Ellis LLP                                  New York, NY 10016
                                                      12         333 South Hope Street, 29th Floor                     Tel:    (212) 661-1100
             3883 Howard Hughes Parkway, Suite 1100




                                                                 Los Angeles, California 90071                         Fax:    (917) 463-1044
Snell & Wilmer




                                                      13         Tel:   (213) 680-8400                                 Email: jalieberman@pomlaw.com
                    Las Vegas, Nevada 89169




                                                                 Fax: (213) 680-8500                                           aiqbal@pomlaw.com
                         LAW OFFICES

                          702.784.5200




                                                      14         Email: mark.holscher@kirkland.com                             mjsteven@pomlaw.com
                               L.L.P.




                                                                        michael.shipley@kirkland.com
                                                      15                                                         Attorneys for Lead Plaintiffs John V. Ferris and
                                                                 Matthew Solum (Pro Hac Vice to be filed)        Joann M. Ferris
                                                      16         Kirkland & Ellis LLP
                                                                 601 Lexington Avenue
                                                      17         New York, New York 10022-4611
                                                                 Tel:   (212) 446-4800
                                                      18         Email: matthew.solum@kirkland.com
                                                      19   Attorneys for Defendants Wynn Resorts Limited,
                                                           Craig Scott Billings, and Matthew O. Maddox and
                                                      20   on behalf of Stephen Cootey
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                             -3-
                                                       1

                                                       2     CAMPBELL & WILLIAMS

                                                       3
                                                             By: /s/ Colleen Smith
                                                       4     J. Colby Williams, Esq.
                                                             700 South Seventh Street
                                                       5     Las Vegas, Nevada 89101
                                                             Telephone: 702.382.5222
                                                       6     Facsimile: 702.382.0540
                                                             Email: jcw@cwlawlv.com
                                                       7
                                                             Michele D. Johnson (pro hac vice to be filed)
                                                       8
                                                             LATHAM & WATKINS LLP
                                                       9     650 Town Center Drive, 20th Floor
                                                             Costa Mesa, California 92626
                                                      10     Telephone: (714) 540-1235
                                                             Facsimile: (714) 755-8290
                                                      11     Email: michele.johnson@lw.com

                                                      12     Colleen C. Smith (pro hac vice)
             3883 Howard Hughes Parkway, Suite 1100




                                                             LATHAM & WATKINS LLP
Snell & Wilmer




                                                      13     12670 High Bluff Drive
                    Las Vegas, Nevada 89169




                                                             San Diego, California 92130
                         LAW OFFICES

                          702.784.5200




                                                      14     Telephone: (858) 523-3985
                               L.L.P.




                                                             Facsimile: (858) 523-5450
                                                      15     Email: colleen.smith@lw.com

                                                      16     Counsel for Stephen A. Wynn

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           -4-
